Exhibit 99.1 There is a difference. PRESS RELEASE Contact Information: Joseph W. Kennedy, Senior Vice President/CFO Georgetown Bancorp, Inc. 978-352-8600 joe.kennedy@georgetownsb.com Georgetown Bancorp, Inc. Reports Results for the Three and Nine Months Ended September 30, 2011 GEORGETOWN, MASSACHUSETTS, October 27, 2011 – Georgetown Bancorp, Inc. (OTCBB: GTWN) (the “Company”), holding company for Georgetown Savings Bank (the “Bank”), reported net income for the three months ended September 30, 2011 of $284,000, or $.11 per basic and diluted share, compared to net income of $365,000, or $.14 per basic and diluted share, for the three months ended September 30, 2010. Net income for the nine months ended September 30, 2011 was $596,000, or $.23 per basic and diluted share, compared to net income of $986,000, or $.38 per basic and diluted share, for the nine months ended September 30, 2010. Robert E. Balletto, President and Chief Executive Officer, said, “Operating results for the three months ended September 30, 2011 reflected a return to more normalized earnings as there were no major charge-offs and non-performing assets to total assets totaled 1.76% and remained below local and national averages. Operating results for the nine months ended September 30, 2011 were negatively affected primarily by the charge-off of one, large, out-of-market, residential home equity loan. We believe this charge-off is not a reflection of a negative trend in our loan portfolio overall. The Company continues tofocus on generating commercial loan and core deposit growth, which we believe will build long-term shareholder value.” Georgetown Bancorp, Inc. Selected Financial Data At or for the At or for the Nine Months Ended Year Ended September 30, 2011 December 31, 2010 (Dollars in thousands, except share data) Selected Financial Condition Data: Total assets $ $ Cash and cash equivalents Loans receivable, net Allowance for loan losses Investment securities (1) Deposits Borrowings Total stockholders' equity Stockholders' equity to total assets at end of period % % Total shares outstanding Asset Quality Data: Total non-performing loans $ $ Other real estate owned 53 53 Total non-performing assets Non-performing loans to total loans % % Non-performing assets to total assets % % Allowance for loan losses to non-performing loans % % Allowance for loan losses to total loans % % Loans charged off $ $ Recoveries on loans previously charged off 10 12 Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands, except per share data) Selected Operating Data: Interest and dividend income $ Interest expense Net interest income Provision for loan losses 80 23 Net interest income after provision for loan losses Non-interest income Non-interest expense Income before income taxes Income tax provision Net income $ Net income per share:basic $ Net income per share:diluted $ Performance Ratios: Return on average assets % Return on average equity % Interest rate spread % Net interest margin % Efficiency ratio (2) % Non-interest expense to average total assets % (1) Does not include Federal Home Loan Bank Stock of $3.1 million. (2) The efficiency ratio represents non-interest expense divided by the sum of net interest income and non-interest income. About Georgetown Bancorp, Inc. Georgetown Bancorp, Inc. is the holding company for Georgetown Savings Bank. Georgetown Savings Bank, with branch offices in Georgetown, North Andover and Rowley, Massachusetts, is committed to making a positive difference in the communities we serve. We strive to deliver exceptional personal service at all times and to help each of our customers achieve their unique financial goals through a competitive array of commercial and consumer banking services. To learn more about Georgetown Savings Bank, visit www.georgetownsb.com or call 978-352-8600. Forward-looking statements This news release may contain certain forward-looking statements, such as statements of the Company’s or the Bank’s plans, objectives, expectations, estimates and intentions. Forward-looking statements may be identified by the use of words such as “expects,” “subject,” “believe,” “will,” “intends,” “will be” or “would.” These statements are subject to change based on various important factors (some of which are beyond the Company’s or the Bank’s control) and actual results may differ materially. Accordingly, readers should not place undue reliance on any forward-looking statements (which reflect management’s analysis of factors only as of the date of which they are given). These factors include general economic conditions, trends in interest rates, the ability of our borrowers to repay their loans, the ability of the Company or the Bank to effectively manage its growth, and results of regulatory examinations, among other factors. The foregoing list of important factors is not exclusive. Readers should carefully review the risk factors described in other documents the Company files from time to time with the Securities and Exchange Commission, including Current Reports on Form 8-K. END
